Citation Nr: 1714318	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  15-39 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the effective date of May 1, 2015 for the reduction of survivor pension at the aid and attendance rate to $90 per month based on Medicaid-covered nursing home care was proper.  


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from January 1943 to October 1943.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 determination of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin, which reduced the appellant's special monthly pension rate to the $90 rate based on Medicaid-covered nursing home care.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The appellant's nursing home care was covered by Medicaid effective February 13, 2014. 

2. The appellant's pension at the aid and attendance rate was reduced effective May 1, 2015 to $90 per month, which was the earliest date that the reduction could be effected without creating an overpayment, and the first day of the month following 60 days after issuance of notice of the proposed reduction. 


CONCLUSION OF LAW

The effective date of May 1, 2015 for the reduction of pension at the aid and attendance rate to $90 per month was proper.  38 U.S.C.A. § 5503; 38 C.F.R. §§ 3.502, 3.551 (2016).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks an earlier effective date for what has been characterized as a "grant" of pension at the rate of $90 per month based on Medicaid-covered nursing home care.  The appellant (through her legal guardian) states that the effective date should be March 1, 2014, which is the first day of the month following the date that the Medicaid coverage began, which was February 13, 2014.  See May 2015 VA Form 21-4138.  As explained below, the Board finds that this effective date was proper.  Moreover, the later effective date of May 1, 2015 was more beneficial to the appellant, as this rate actually represented a reduction of aid and attendance benefits based on Medicaid coverage.  

The appellant had been in receipt of survivor pension at the aid and attendance rate since October 31, 2012.  VA was notified in August 2014 that the appellant's nursing home care was covered by Medicaid effective February 13, 2014.  See VA August 2014 Form 21-0779.  In a February 2015 letter, VA notified the appellant (through her legal guardian) that it proposed to reduce her pension benefits to $90 per month based on the Medicaid coverage.  The appellant was also informed of her rights to submit evidence, to a personal hearing, and to representation, and that she must submit additional information or evidence within 60 days of the letter.  See 38 C.F.R. § 3.103 (2016).  A May 2015 letter informed the appellant (through her legal guardian) that VA took action on the proposed reduction and reduced the pension rate to $90 per month effective May 1, 2015.

The appellant does not dispute the reduction, but instead states that the effective date of the rate of $90 per month should be March 1, 2014, as the appellant had applied for that rate fourteen months earlier.  The Board finds that the May 1, 2015 effective date was proper, and indeed is more beneficial to the appellant than an earlier effective date for the reduced rate.  

VA law provides that effective November 5, 1990, and terminating on September 30, 2011, if a veteran having neither spouse nor child, or a surviving spouse having no child, is receiving Medicaid-covered nursing home care, no pension or death pension in excess of $90 per month shall be paid to or for the veteran or the surviving spouse for any period after the month in which the Medicaid payments begin.  A veteran or surviving spouse is not liable for any pension paid in excess of the $90 per month by reason of VA's inability or failure to reduce payments, unless that inability or failure is the result of willful concealment by the veteran or surviving spouse of information necessary to make the reduction.  38 C.F.R. § 3.551(i); see 38 U.S.C.A. § 5503. 

VA law further provides, in pertinent part, that the effective date of discontinuance of pension to or for a surviving spouse based on Medicaid-covered nursing home care will be the last day of the calendar month in which Medicaid payments begin, the last day of the month following 60 days after issuance of a prereduction notice under § 3.103(b)(2), or the earliest date on which payment may be reduced without creating an overpayment, whichever is later.  38 C.F.R. § 3.502(f); see 38 U.S.C.A. § 5503.  Where an award is reduced, the reduced rate will be payable the day following the date of discontinuance of the greater benefit.  38 C.F.R. § 3.502.  

Here, although the appellant's Medicaid coverage began February 13, 2014, the greater benefit of pension at the aid and attendance rate continued through April 31, 2015, the last day of the month following 60 days after the February 2015 letter was sent to the appellant notifying her of the proposed reduction in accordance with 38 C.F.R. § 3.103(b)(2).  The reduced pension rate of $90 per month went into effect on May 1, 2015, the earliest date on which payment could be reduced without creating an overpayment, and the first day of the month following discontinuance of the greater benefit.  See 38 C.F.R. §§ 3.502(f), 3.551(i). 

Accordingly, the effective date of May 1, 2015 for the reduced rate of pension at the rate of $90 per month based on Medicaid-covered nursing home care was not only proper, but more beneficial to the appellant.  An earlier effective date for this reduced rate would mean that the appellant would at that point lose the greater benefit of pension at the higher aid and attendance rate that she had been receiving up through April 31, 2015, and indeed would have created an overpayment and resultant debt, in contravention of VA law.  See 38 C.F.R. §§ 3.502(f), 3.551(i).   

As the outcome of this appeal is determined solely as a matter of law based on facts that are not in dispute, the benefit-of-the-doubt rule does not apply.  Sabonis v. West, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

The effective date of May 1, 2015 for the reduction of survivor pension at the aid and attendance rate to $90 per month based on Medicaid-covered nursing home care was proper; the appeal is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


